DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
On pages 7-8, applicant contends Wang ‘955 does not disclose ICP-RIE, the pillar exposing a portion of the first mirror device, the active region, and the second mirror device. Wang ‘955 discloses all the claimed features at the previously cited sections. For instance, claim 22 of Wang ‘955 explicitly recites the pillar is formed by ICP-RIE. The Office notes that it is not clear that Wang ‘955 does not disclose the second mirror device being formed directly on the active region. “Active region” is not defined by applicant and appears to be properly defined as including more than the light emitting layers. However, Yoo and Lin both discloses this feature. Furthermore, Lin suggests the aperture layer may be a layer of the DBR thereby simplifying manufacturing. Finally, the Office notes that applicant does not claim the packing density of the array. Accordingly, this cannot patentably distinguish the claimed array from the combination.
On pages 8-9, applicant attacks the Yoo reference. Applicant contends “Yoo did not disclose…[a] controllable way to make the surface planarization possible”. Applicant continues by addressing the materials claimed in claims 6 and 7. Applicant is reminded that prior art is presumed to be 
Accordingly, all rejections have been maintained.  
Please see the rejection of new claim 21 below.

Priority
Applicant claims priority to Non-provisional Application No. 16/259,976 filed on 01/28/2019 and Provisional Application Nos. 62/626,949 and 62/622,668 filed on 02/06/2018 and 01/26/2018, respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pre-Grant Publication No. 2015/0255955) in view of Yoo et al. (U.S. Patent No. 5,661,076) in further view of Lin et al. (U.S. Pre-Grant Publication No. 2007/0091961).
Regarding claim 18, Wang et al. discloses a flip chip backside emitting Vertical Cavity Surface Emitting Laser (VCSEL) package (Abstract) comprising: a VCSEL pillar array (Fig. 2(a) and Fig. 2(b)), wherein the VCSEL pillar array (Fig. 2(a) and Fig. 2(b)) comprises: a substrate (Fig. 2(a) elements 223); a 1. However, Lin et al. discloses the second mirror device directly on the active region (Fig. 2D element 275 and 230). The advantage is to save money and time by reducing the number of layers in the device thereby reducing costs and size. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Wang et al. in view of Yoo et al. with the second mirror device directly on the active region as disclosed by Lin et al. in order to save money and time by reducing the number of layers in the device thereby reducing costs and size.
Regarding claim 19, Wang et al. further discloses electrical connections formed around a perimeter of the VCSEL pillar array (Fig. 8(a) element 835; Fig. 8(b) element 835 and 877).
Regarding claim 20, Wang et al. further discloses an optical device attached to a backside of the VCSEL array (Fig. 8(a) element 836; apertures are considered optical elements).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pre-Grant Publication No. 2015/0255955) in view of Yoo et al. (U.S. Patent No. 5,661,076) in further view of Lin et al. (U.S. Pre-Grant Publication No. 2007/0091961), as applied to claim 18, in further view of Joseph (US 2010/0303113).
Regarding claim 21, Wang et al. in view of Yoo et al. in further view of Lin et al. does not explicitly disclose the metal coating attaches interior pillars of the VCSEL pillar array together and pillars along a perimeter of the VCSEL array are unattached. However, Joseph discloses the metal coating (Fig. 3A element 202) attaches interior pillars of the VCSEL pillar array together (Fig. 1 elements 103) and .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pre-Grant Publication No. 2015/0255955) in view of Yoo et al. (U.S. Patent No. 5,661,076) in further view of Lin et al. (U.S. Pre-Grant Publication No. 2007/0091961), as applied to claim 18, and further in view of Nakayama et al. (U.S. Pre-Grant Publication No. 2005/0100070).
Regarding claim 22, Wang et al. in view of Yoo et al. in further view of Lin et al. do not explicitly disclose the dielectric layer is one of a Polyimide, Benzocyclobutene (BCB) or a solvent based chemical dielectric film. However, Nakayama et al. discloses the dielectric layer is one of a Polyimide, Benzocyclobutene (BCB) or a solvent based chemical dielectric film ([0126]). The advantage is to provide an insulating material with known properties. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Wang et al. in view of Yoo et al. in further view of Lin et al. with the dielectric layer is one of a Polyimide, Benzocyclobutene (BCB) or a solvent based chemical dielectric film as disclosed by Nakayama et al. in order to provide an insulating material with known properties and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joshua King/               Primary Examiner, Art Unit 2828    
04/10/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that Yoo et al. discloses this feature, but does not appear to provide motivation for combining this feature with Wang et al.